Citation Nr: 0115303	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  96-18 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability of the right wrist, claimed to have 
resulted from Department of Veterans Affairs (VA) 
hospitalization in February 1995.  

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability of the right shoulder, claimed the 
result of VA hospitalization in February 1995.  

3.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability of the low back, claimed the result 
of VA hospitalization in February 1995.  

4.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability of the right hip, claimed to have 
resulted from VA hospitalization in February 1995.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, and a friend


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from October 1962 to May 1965.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1995 rating decision of the VA Los Angeles 
Regional Office (RO) which denied entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for residuals of injuries 
claimed to have resulted from VA hospitalization in February 
1995.  In June 1996, he testified at a hearing at the RO and 
in March 1998 he testified at a Board hearing there.  In 
September 1998, the Board remanded the matter for additional 
development of the evidence.

It is noted that in a July 2000 rating decision, the RO 
denied a compensable rating for the veteran's service-
connected lumbosacral strain.  Later that month, his 
representative submitted a Notice of Disagreement with the RO 
decision; a Statement of the Case was issued in August 2000.  
As neither the veteran nor his representative has submitted a 
substantive appeal thus far, the issue of entitlement to a 
compensable rating for lumbosacral strain is not currently in 
appellate status and will not be addressed by the Board in 
this decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203 (2000).  

In that regard, the Board notes that the veteran's 
representative has commented that the claim for a compensable 
rating for lumbosacral strain is inextricably intertwined 
with the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of the low back.  
The Board disagrees as the rating to be assigned the 
veteran's service-connected lumbosacral strain has no bearing 
on the question of whether he sustained additional low back 
disability as a result of VA hospitalization.  Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Because the adjudication of the increased 
rating issue by the RO does not affect the merits or outcome 
of an adjudication by the Board on the 38 U.S.C.A. § 1151 
issue, these issues are not inextricably intertwined.  Id.  


FINDINGS OF FACT

1.  While an in-patient at a VA Medical Center in February 
1995, the veteran stepped into an elevator car which was not 
even with the floor and fell.

2.  The medical evidence of record reflects that the 
veteran's pre-existing back disorder was aggravated as a 
result of the February 1995 fall.

3.  The medical evidence of record reflects that the veteran 
sustained an additional right shoulder disability as a result 
of the February 1995 fall, but that he sustained no 
additional right hip disability.


CONCLUSIONS OF LAW

1.  The criteria for VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for additional low back disability and a 
right shoulder disability have been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1996); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

2.  The criteria for VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for additional right hip disability have not 
been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1996); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  Although 
this case was decided by the RO prior to the effective date 
of this legislation, the Board concludes that VA has fully 
met its statutory obligations to the veteran under the VCAA 
with respect to his claims of entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability of 
the right hip, right shoulder, and low back, claimed to have 
resulted from VA hospitalization in February 1995.

By virtue of the Statement of the Case and numerous 
Supplemental Statements of the Case issued during the 
pendency of the appeal, as well as the Board's September 1998 
Remand, the veteran and his representative have been given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate these claims.  Likewise, when the 
veteran testified before a Hearing Officer in June 1996 and 
the Board in March 1998, the veteran and his representative 
were given notice of the evidence necessary to substantiate 
the claim.  Moreover, the record reveals that the RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran; in fact, it appears that all 
available evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder.  Finally, pursuant to the Board's September 1998 
remand, the RO obtained the necessary medical opinions.  As 
all relevant facts have been adequately developed to the 
extent possible, VA has fully satisfied its obligations to 
the veteran under VCAA.

I.  Factual Background

A review of the record shows that in August 1963, the veteran 
fell from a tank and thereafter repeatedly complained of low 
back pain with right leg numbness.  Following his separation 
from service, he filed a claim of service connection for a 
back disability.  In support of his claim, the RO obtained VA 
clinical records showing that the veteran had been 
hospitalized in September 1969 complaining of persistent low 
back pain with weakness and pain in the lower legs and feet.  
The diagnoses included chronic alcoholism and peripheral 
neuropathy, secondary to alcoholism.  At a November 1969 VA 
medical examination, the veteran complained of continued low 
back pain with numbness in the legs.  Physical examination 
showed good range of motion of the spine with no spasm.  The 
diagnosis was recurrent lumbosacral strain.  

By December 1969 rating decision, the RO granted service 
connection for lumbosacral strain and assigned an initial 
zero percent rating thereto.  The veteran appealed the RO's 
determination, arguing that he was entitled to a compensable 
rating for his low back disability.  By November 1970 
decision, the Board determined that the criteria for a 
compensable rating for lumbosacral strain had not been met.  
Thereafter, the veteran repeatedly contended that he was 
entitled to a compensable rating for his service-connected 
low back disability.  By February 1973 decision, the Board 
again denied a compensable rating for lumbosacral strain, 
finding that the veteran's back symptomatology was 
attributable to nonservice-connected ankylosing spondylitis.  
By April 1984 decision, the Board denied a temporary total 
rating for a low back disability.  

In March 1995, the veteran filed a claim for benefits under 
38 U.S.C.A. § 1151 for additional disability of the right 
wrist, right shoulder, right hip, and low back, which he 
claimed resulted from a fall at the Long Beach VAMC in 
February 1995.

In support of his claim, the RO obtained VA clinical records 
showing that the veteran was hospitalized at the Long Beach 
VAMC in February and March 1995 for treatment of an abdominal 
aortic aneurysm.  In the March 1995 discharge summary, it was 
noted that his hospital course had been complicated by a fall 
on hospital grounds.  The discharge summary indicated that 
subsequent radiographic reports were negative and that the 
symptoms resolved with medication.  Subsequent VA clinical 
records show that he repeatedly complained of pain, including 
in the right shoulder, right wrist, right hip and low back.  
The clinical records also show that he consistently 
attributed his complaints to a February 1995 fall at the 
VAMC.  

In June 1996 and March 1998, the veteran testified at 
hearings at the RO where he outlined the circumstances of his 
February 1995 fall.  Specifically, he claimed that in 
February 1995, while an inpatient at the Long Beach VAMC, he 
and a friend were conversing while waiting for an elevator.  
He stated that when the elevator doors opened, he stepped 
into the elevator without looking, as he and his friend were 
having their conversation; however, he indicated that the 
floor of the elevator car was approximately two feet below 
the level of the ground, causing him to fall as he stepped 
in.  He claimed that he fell and "crammed [his] hand in the 
rail and [his] whole body spun to the left."  He stated 
that, upon returning to his room, he advised the attending 
physician that he had fallen in the elevator.  He indicated 
that the physician then sent him for X-rays, but a report of 
the incident was apparently not made.  At the March 1998 
hearing, the veteran's spouse and an acquaintance testified 
that the veteran had undergone a "drastic change" since the 
accident as he now suffered from numerous symptoms, including 
"debilitating" pain.

In July 1996, the veteran submitted a statement from a friend 
of many years who indicated that he had witnessed the 
February 1995 incident in which the veteran fell in the 
elevator.  He indicated that since that time, the veteran's 
activities had slowed down.  Also submitted by the veteran in 
July 1996 was a statement from his spouse to the effect that 
prior to his February 1995 fall, although the veteran had had 
some "arthritic pain," he had nonetheless been able to work 
and operate heavy equipment.  Since that time, she indicated 
that he had complained of having severe pain and some 
numbness, including in the right arm, hand, and low back.  

On December 1998 VA medical examination, the veteran reported 
that he sustained injuries in a fall in an elevator at the 
Long Beach VAMC.  Since that time, he claimed he had 
continued right shoulder pain.  Physical examination revealed 
evidence of an apparent shoulder impingement.  The examiner 
indicated that it would be difficult to ascertain the cause 
and effect of the veteran's shoulder disability; however, he 
indicated that it was as likely as not that the shoulder 
injury was a direct result of a fall or some sort of trauma.  
He concluded that because the veteran appeared to have had 
complaints of right shoulder pain since the fall, it would 
point to that incident as the cause of his right shoulder 
disability.  

In a December 1998 VA medical examination report, the 
examiner noted that the veteran had a history of an in-
service low back disability, as well as history of a fall in 
an elevator in February 1995.  On physical examination, the 
veteran's spine was normal with the exception of forward 
flexion of 45 degrees, extension of 10 degrees, lateral 
rotation to 10 degrees, and left and right lateral flexion to 
10 and 15 degrees, respectively.  X-ray examination showed 
moderate narrowing of the L5-S1 disc space with multiple 
levels of osteophytes.  The assessment was mechanical low 
back pain with evidence of old compression fracture at L1-L2.  
The examiner concluded that it was likely that the veteran 
sustained a significant injury in service which was later 
aggravated in 1995 after he fell in an elevator.  The 
examiner indicated that in light of the fact that the veteran 
had complaints of night pain and leg spasms, he would like to 
see a copy of an MRI report.  Otherwise, he indicated that 
the veteran's condition was likely secondary to his initial 
injury in service with secondary aggravation after a fall in 
an elevator at the Long Beach VAMC.

In a January 1999 VA examination report, the examiner 
indicated that he had reviewed the veteran's claims folder 
and noted his history of a fall in February 1995 at the Long 
Beach VAMC.  After conducting a physical examination, the 
examiner indicated that there appeared to be no evidence of 
hip pathology in that the veteran had a completely negative 
hip examination with full range of motion and stress to both 
hips without reproducible pain.  Rather, he indicated that 
the veteran's pathology appeared to be from his back.  He 
also indicated that it was possible that the veteran may be 
suffering from some type of rheumatoid pathology.  In any 
event, based on his review of the record and examination 
findings, he concluded that it was unlikely that the 
veteran's hip or sacroiliac complaints were secondary to his 
fall at the Long Beach VAMC.

In a September 1999 addendum, a VA examiner indicated that he 
had reviewed the veteran's claims folders.  He noted the 
veteran's history of a fall in an elevator in 1995 at the VA 
hospital and indicated that had been evaluated at that time 
by X-ray examination and MRI.  After reviewing the record, he 
indicated that it was his opinion that "it is not likely 
that the patient's symptomatology resulted from injury from a 
fall in 1995."  In that regard, he noted that the veteran's 
hip was normal on examination, suggesting that the veteran 
had low back pain with radiation to the sacroiliac joints 
into the hips.  

II.  Law and Regulations

Because the veteran's claim was received at the RO prior to 
October 1, 1997, the "old" version of 38 U.S.C.A. § 1151, 
as well as its implementing regulations, governs this claim.  
See VA O.G.C. Prec. No. 40-97 (December 31, 1997), 63 Fed. 
Reg. 31,263 (1998)).  Thus, the law and regulations set forth 
below reflect the provisions applicable to this claim, not 
the current (and less favorable) version of these provisions.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Where a veteran shall suffer injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of his or her own willful 
misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability, aggravation, or 
death were service-connected.  38 U.S.C.A. § 1151 (West 
1991).

In determining that additional disability exists, two 
considerations govern.  First, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
subsequent physical condition resulting from the disease or 
injury, with each body part involved being considered 
separately.  For medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Second, compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospitalization was authorized.  38 
C.F.R. § 3.358(a).

In determining whether the additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, three principles govern.  First, the additional 
disability must actually be the result of such disease or 
injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  Second, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  Third, compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  38 C.F.R. § 3.358(b).

It has been held that compensation under 38 U.S.C. § 1151 for 
injuries suffered "as the result of hospitalization" is not 
limited to injuries resulting from hospital care and 
treatment, but may encompass injuries resulting from risks 
created by any circumstances or incidents of hospitalization.  
VA O.G.C. Prec. Op. No. 7-97, 62 Fed. Reg. 15,566 (Jan. 29, 
1997).  For example, an injury caused by a fall may be 
considered a result of hospitalization where the conditions 
or incidents of hospitalization caused or contributed to the 
fall or the severity of the injury.  However, a fall due 
solely to the patient's inadvertence, want of care, or 
preexisting disability generally does not result from 
hospitalization.  Id. at 13.  

In that opinion, it was noted that:

[w]here the precipitating cause of a fall may 
reasonably be attributed to any conditions or 
circumstances of the hospitalization, rather than 
some circumstance originating with the claimant, 
the resulting injuries would be the result of 
hospitalization.  This would include cases where 
the fall was caused by some unique feature of the 
hospital premises.  For example, if the fall was 
precipitated by the unusually steep grade of the 
staircase, poor lighting conditions or other unique 
features of the stairwell, the hospitalization 
would have created the 'special zone of danger' out 
of which the injuries arise.  

Id. at 10.  On the other hand, 

[a] fall that is caused by the claimant's own 
inadvertence or want of care would not generally be 
considered to have resulted from hospitalization, 
even though it occurs on hospital premises.  In [an 
analogous state court case involving a tort 
action], where a claimant fell down a flight of 
stairs because she was unfamiliar with the 
particular stairway and was not paying attention to 
the stairs, the court held that the fall resulted 
from the claimant's own inadvertence and did not 
arise out of her employment.  As a general matter, 
a flight of stairs on the premises of a[ ] . . . 
hospital does not create any zone of special 
danger, because stairs are a common feature of 
everyday life and are not unique to the hospital . 
. . premises.  [citations omitted]  Accordingly, 
injury resulting from a claimant's fall down stairs 
due to idiopathic causes, inadvertence, or a mere 
failure to negotiate the steps generally cannot be 
said to result from hospitalization.  In such 
cases, the risks precipitating the fall would not 
be risks created by the hospitalization. 

Id. at 9-10.  In determining whether injuries suffered in a 
fall are the "result of hospitalization" for purposes of 
38 U.S.C.A. § 1151, it is necessary for the fact finder to 
determine the cause or risks which precipitated the fall and 
the injuries, and then to determine whether those risks arose 
from the claimant or from the conditions or circumstances of 
hospitalization.  Id. at 11.  

III.  Analysis

The veteran alleges that he injured his right shoulder, right 
hip, and low back as a result of a February 1995 fall at the 
Long Beach VAMC.  Specifically, he claims that while he was 
an inpatient there, he called an elevator car; while waiting 
for the car, he states that he was engaged in conversation 
with another person.  He asserts that when the elevator doors 
opened, the floor of the elevator car was about two feet 
below the level of the floor on which he was standing; he 
also claims that he did not realize this fact since he was 
still conducting a conversation.  He maintains that when he 
stepped to enter the elevator car, he fell about two feet, 
injuring his right hip and right shoulder, and exacerbating 
his low back disability.  

In this case, the Long Beach VAMC does not dispute that the 
elevator car in question failed to rise to the level of the 
floor on which the veteran was waiting.  Moreover, the VAMC 
does not dispute that the veteran fell as a result to 
stepping into the elevator car.  The veteran has indicated, 
and there is no contradictory evidence, that he did not 
notice anything unusual about the elevator before he stepped 
into it and fell.  Clearly, he had nothing to do with the 
malfunctioning elevator car, so the risk was not a personal 
one.  Moreover, it is reasonable that the veteran may not 
have noticed the fact that the car was not level with the 
floor; as noted, there is no evidence that his failure to see 
the floor of the elevator car was due to his own 
inadvertence.  Moreover, it is the hospital's responsibility 
to prevent "zones of special danger", such as 
malfunctioning elevators, from existing.  Further, nothing in 
the record indicates (or has been proffered) that the 
veteran's fall into the elevator was the result of his own 
inadvertence, want of care, willful misconduct, or failure to 
follow instructions.

In light of the above, the Board finds that VA 
hospitalization is the cause or risk which precipitated the 
veteran's February 1995 fall.  The only specific evidence on 
point are the statements of the veteran and his friend to the 
effect that he fell after stepping into the elevator car 
which had failed to rise to the level of the floor.  In the 
absence of any other explanation for the fall, the Board will 
accept the veteran's testimony.  

Having determined that the veteran's fall occurred as a 
result of hospitalization in a VA facility, the next question 
for consideration is whether the veteran sustained an injury 
in the fall which resulted in additional disability.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.  

With respect to the veteran's right shoulder disability, the 
Board observes that in a December VA medical examination 
report, a VA examiner concluded that it was as likely as not 
that the veteran's shoulder injury was a direct result of a 
fall or some sort of trauma.  He concluded that as the 
veteran appeared to have right shoulder pain since the fall, 
it would point to that incident as the cause of his right 
shoulder disability.  There is no other evidence of record 
which contradicts this medical opinion or suggests that the 
right shoulder disability is due to any other cause.

Under recently-enacted legislation, in claims for VA 
benefits, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  VCAA (to be codified as amended 
at 38 U.S.C. § 5107(b)).  See also Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990) (when a claimant seeks VA benefits, 
and the evidence is in relative equipoise, he or she shall 
prevail).  

In this case, the Board finds that the evidence is in 
relative equipoise as to whether the veteran sustained a 
shoulder disability as a result of his February 1995 fall at 
the Long Beach VAMC.  Thus, he prevails in his claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for a 
right shoulder disability.

Similarly, with respect to the veteran's low back disability, 
the Board notes that in a December 1998 VA medical 
examination report, the examiner opined that the veteran 
sustained significant injury in service which was later 
aggravated in 1995 after he fell in an elevator.  As the 
evidence shows additional injury as a result of VA 
hospitalization, the Board finds that the veteran is entitled 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for that amount of his overall low back disability which is 
the result of aggravation sustained during the February 1995 
fall.

Finally, regarding his claim of entitlement to VA 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for a 
right hip disability, the Board observes that in a January 
1999 VA examination report, the examiner indicated that he 
had reviewed the veteran's claims folder and noted his 
history of a fall in February 1995 at the Long Beach VAMC.  
After conducting a physical examination, the examiner 
indicated that there appeared to be no evidence of any 
current hip pathology.  Rather, he indicated that the 
veteran's complaints of hip pain may be due to his low back 
pathology, not a separate right hip disability.  Based on his 
review of the record and examination findings, he concluded 
that it was unlikely that the veteran's hip or sacroiliac 
complaints were secondary to his fall at the Long Beach VAMC.  

This conclusion was supported by another VA examiner in a 
September 1999 addendum.  In that report, the VA examiner 
indicated after reviewing the claims folders, it was his 
opinion that it was unlikely that the veteran's 
symptomatology resulted from injury from a fall in 1995.  He 
noted that the veteran's hip was normal on examination, 
suggesting that he had low back pain with radiation to the 
sacroiliac joints into the hips.  The Board finds that these 
medical opinions are highly probative of the issue at hand, 
as they reflect a review of the veteran's claims folders, his 
medical history, and a physical examination of the veteran.  

Based on the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right hip disability.  


ORDER

Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for a right shoulder disability and low back 
disability is granted.  

Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for a right hip disability is denied.  


REMAND

In its September 1998 remand, the Board requested that the RO 
conduct additional development of the evidence with respect 
to the veteran's claim of entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability of the right 
wrist, claimed to have resulted from VA hospitalization in 
February 1995.  

In particular, the Board requested that the veteran be 
afforded a VA medical examination for purposes of determining 
whether any current right wrist symptomatology was the result 
of the February 1995 fall at the Long Beach VAMC.  The Board 
further directed that all necessary tests and studies 
necessary to reaching this determination should be conducted.  

A review of the record shows that in a December 1998 VA 
medical examination report, the examiner noted that the 
veteran had complained of right wrist pain since his February 
1995 fall at the Long Beach VAMC.  However, he indicated that 
physical and X-ray examination of the right wrist were 
normal.  He concluded that without evidence of fracture at 
the time of the injury or currently, the only other 
possibility was that the veteran had a chronic ligament 
injury.  The examiner indicated that the veteran should have 
an arthrogram of the wrist to assess for a possible ligament 
injury.  However, this study was not performed.  Given that 
the examiner failed to provide an opinion as to whether the 
veteran sustained an additional right wrist disability in his 
February 1995 fall, a remand is necessary.  Stegall v. West, 
11 Vet. App. 268 (1998).

While the Board regrets the additional delay inherent in 
another remand in this case, under the circumstances 
discussed above, such action is deemed necessary to ensure 
that VA has met its duty to assist and fully complied with 
due process requirements and the directions of the September 
1998 remand.  Thus, the case is remanded for the following 
development:

1.  The veteran should be furnished VA 
medical examination to determine the 
nature and etiology of any current right 
wrist disability.  The claims folders 
must be made available to the examiner 
for review in conjunction with the 
examination.  All necessary tests should 
be conducted, including an arthrogram of 
the right wrist.  If the examiner 
determines that an arthrogram of the 
right wrist is not necessary in order to 
provide the requested medical opinion, he 
or she should so state and provide 
reasons therefor.  The report of 
examination should contain a detailed 
account of all manifestations of the 
claimed right wrist disability found to 
be present.  Based on the examination 
findings and a review of the claims 
files, the examiner should assess whether 
any of the veteran's right wrist 
manifestations noted on examination are 
the result of his February 1995 fall at 
the Long Beach VAMC, or whether any such 
manifestations are related to 
intercurrent or superseding injury or 
disease process.  

2.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand.  If not, the RO should take 
remedial action.  Stegall, supra.

3.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  

Then, the RO should review the claim.  If the benefit sought 
on appeal remains denied, the veteran and his representative 
should be provided with a Supplemental Statement of the Case 
and an opportunity for response.  The case should then be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



